DETAILED ACTION
This office action is in response to the amendment filed on 03/05/2021. Claims 19 and 20 are amended and claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 17-20, filed on 03/05/2021, with respect to claims 1-2, 6-7, 13 and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-2, 6-7, 13 and 19-20 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to encode or decode video data using large size coding units.
Prior art:
Kim (US 2013/0016783) 
Park (US 2016/0309156) 
Kim (US 2012/0106633) herein after Kim ‘633 
Liang (US 2016/0156907)
	The closest prior art Kim paragraph 64 discloses Inter-prediction, mode selection, and CU partition selection are then performed bottom up on the LCU using the stored intra-
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “setting residual of the current CU to zero when the size of the current CU is greater than the maximum size threshold value; and encoding the current CU or decoding the current CU, wherein the current CU is not further split into smaller blocks for prediction and transform processing”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/            Examiner, Art Unit 2481